                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

GENESIS MARINE, LLC                                       CIVIL ACTION
OF DELAWARE

VERSUS                                                    NO. 17-6763

HORNBECK OFFSHORE SERVICES, LLC                           SECTION: “B”(4)

                               ORDER AND REASONS

      Before    the    Court   are    Plaintiff/Counter-Defendant   Genesis

Marine, LLC of Delaware’s (“Genesis”) Motion for Attorneys’ Fees

and   Costs    (Rec.   Doc.    72),   Defendant/Counter-Claimant    Horneck

Offshore Services, LLC’s (“Hornbeck”) Response Memorandum (Rec.

Doc. 73), and Genesis’ Supplemental Memorandum (Rec. Doc. 104).

The Court also takes into consideration Hornbeck’s Memorandum in

Response to the Court’s August 3, 2018 Order (Rec. Doc. 71) and

Genesis’ Response to Hornbeck’s Memorandum (Rec. Doc. 74). For the

reasons below,

      IT IS ORDERED that the motion for attorneys’ fees and costs

is DENIED.

FACTS AND PROCEDURAL HISTORY

      Genesis is a Delaware limited liability company with its

principal place of business in Texas. See Rec. Doc. 1 at 1.

Hornbeck is a foreign limited liability company with its principal

place of business in Covington, Louisiana. See id.




                                        1
        Over several years, Genesis chartered its vessels to Hornbeck

at an agreed upon price according to written agreements. 1 See id.

In accordance with the written agreements, Genesis issued several

invoices to Hornbeck. See id. at 2. Hornbeck was obligated to remit

to Genesis all payments made to Hornbeck by customers within ten

days. Genesis alleged that Hornbeck breached its obligation by

wrongfully withholding and converting funds remitted to Hornbeck

by customers and tendered to Genesis only $121,311.73 as full

payment of all amounts due and owing to Genesis. See id.

        Genesis brought an action against Hornbeck, claiming breach

of contract, conversion, unjust enrichment, detrimental reliance,

all sums due to it by Hornbeck with interest, and attorneys’ fees

and costs. See Rec. Doc. 1. Hornbeck, citing to an asset purchase

agreement between the two businesses for tug and tank barges,

brought     several   counterclaims.       See   Rec.     Doc.   8   at     7-14.

Specifcally, Hornbeck alleged suit on open account, breach of

contract, unjust enrichment, and quantum merit. See id. at 14-17.

        On June 18, 2018, trial began. 2 After Hornbeck rested its

case, the parties were ordered to submit post-trial memoranda and

joint    stipulations.    See   Rec.   Doc.   56.   The   parties    were   also

informed that closing arguments would take place on July 25, 2018.


1 The written agreements included the parties’ Master Time Charter Agreement,
Back to Back Vessel In-Charter Agreement, Time Charter Work Order, First
Amendment to the Vessel In-Charter Agreement, and Second Amendment to the Vessel
In-Charter Agreement. See Rec. Doc. 1 at 2.
2 It was a non-jury trial.



                                       2
See id. On August 3, 2018, after considering trial evidence,

parties’ memoranda, and the law, this Court ordered “that there be

a judgment in favor of [Genesis] and against [Hornbeck] in the

[stipulated] amount of [$722, 356.35], plus interest at [the]

federal rate and reasonable [attorneys’] fees.” See Rec. Doc. 70

at 2. The Court also ordered “that [Hornbeck’s] counterclaims [be]

dismissed     with   prejudice,    except         for   stipulated   services.

[Genesis’] awarded sum [was] to be reduced by stipulated amount of

[$117, 284.54].” See id.

     Furthermore, as to attorneys’ fees, the Court ordered that

the parties submit briefing on the following issues:

     1. To what extent Hornbeck is entitled to fees for successful
        result in seeking payment for shore services, lube and oil,
        etc. Including to the extent they might have waived such
        claim; and

     2. Amount of fees being sought, including the rate and hours
        for legal services.

The parties were to brief only for fees on successful claims and

entitlement    thereto.   See     id.       at   3.   Parties   submitted   said

briefings. See Rec. Doc. Nos. 71, 74. On August 10, 2018, Genesis

filed a motion for attorneys’ fee and costs. See Rec. Doc. 72. On

August 17, 2018, Hornbeck responded in opposition. See Rec.

Doc. Nos. 73.

LAW AND ANALYSIS

     In this Country, the prevailing party of a cause of action is

usually not entitled to recover attorneys’ fees and costs from the

                                        3
non-prevailing party. See Galveston County Navigation Dist. No. 1

v. Hopson Towing Co., 92 F. 3d 353, 356 (5th Cir. 1996). This

general rule is known as the “American Rule” and applies in both

maritime and admiralty causes of action. See id. Pursuant to the

American Rule, parties must pay their own attorneys’ fees and costs

unless an applicable statute or enforceable contract exists. See

id.

      Some contracts contain what is commonly referred to as a

prevailing party provision. “Prevailing party provisions generally

state that when a dispute over the contract arises the party who

loses in litigation must pay the legal fees of the party who

prevails in litigation.” See Malin Int’l Ship Repair & Drydock,

Inc. v. M/V Seim Swordfish, 611 F. Supp. 2d 627, 636 (E.D. La.

2009). Such provisions have the effect of law between the parties

of the contract. See Vega v. Autumnwood Homes, Inc., 2017 LEXIS

184180 *1, *6 (E.D. La. 2017). Courts are to interpret and enforce

the provision according to the common intent of the parties. See

id. Absent ambiguity, the provision shall be enforced as written.

See id. at *7.

      In the instant case, an enforceable contract exists. In fact,

more than one enforceable contract exists. The contracts relevant

to the issue being analyzed by the Court are the Master Time

Charter   and   the   Ship   Management   Agreements.   While   the   Ship

Management Agreements do not provide for the recovery of attorneys’

                                    4
fees and costs, the Master Time Charter does. Specifically, Section

1302 of the Master Time Charter states that

     If the Master Agreement is placed in the hands of an
     attorney on account of any dispute under the Master
     Agreement, [or] if suit is brought on sample, or if sums
     due under the Master Agreement are collected through
     bankruptcy or probate proceedings, then the prevailing
     party shall be entitled to recover reasonable attorneys’
     fees and costs from the other party. Rec. Doc. 71 at 1-
     2 (emphasis added).

     The parties agree that the main issue of this case was whether

Genesis improperly terminated the Ship Management Agreements and

thereby authorized Hornbeck to set off its invoices for unpaid

ship management fees. The Court, finding that this issue did not

fall under the Master Time Charter, ruled in favor of Genesis.

     Genesis, calling itself the prevailing party of the main issue

of this case, argues that the Court’s finding entitles it to

attorneys’ fees and costs. Genesis’ argument is not convincing as

Genesis points to no statute or contract that would support an

award of attorneys’ fees and costs for a dispute that was not

brought under the Master Time Charter. See Vega, 2017 LEXIS 184180

at *5. Genesis contends that regardless of which contract the main

issue   is   based   upon,   Genesis’   Complaint   and   Hornbeck’s

counterclaim are based upon the same common core set of facts

making the claims intertwined. See Rec. Doc. 74 at 3. However,

being based upon common facts is not sufficient. See Vega, 2017




                                 5
LEXIS 184180 at *5 (“Attorney's fees may only be awarded if

provided for by statute or contract.”).

       The Court relies mainly on Vega v. Autumnwood Homes, Inc. In

that case, the Court denied a party’s motion for attorneys’ fees

and costs, finding that a plain reading of a prevailing party

provision       in    one    relevant    contract         contemplated      recovery    of

attorneys’       fees      and   costs   for       litigation    brought     under    that

contract, not for litigation brought under the other relevant

contract between the parties. See id. at *11 (“In conclusion, a

plain reading of the contested provision in the Purchase Agreement

shows     that       the    provision    contemplates          attorney's    fees     from

litigation pursuant to the Purchase Agreement, not other documents

between the parties like the Act of Sale. Therefore, because the

parties    in    the       instant   case   did         not   intend   to   provide    for

attorney's fees for litigation arising from their Act of Sale,

Defendant is not entitled to attorney's fees.”).

       Although the instant case is not one involving a property law

issue, the legal principles applied in Vega are applicable here.

Simply put, the agreed upon main issue of this case was found to

not fall under the Master Time Charter—the only relevant contract

that provides recovery of attorneys’ fees and costs. The                            Master

Time    Charter       provides     recovery        of    reasonable    attorneys’ fees

and costs from the other party for not just any dispute, but

only disputes falling under the Master Time Charter. A plain

                                               6
reading of Section 1302 of the Master Time Charter shows that the

parties did not intend to provide for attorney's fees for the

instant    issue.    Therefore,       Genesis    is   not   entitled      to   recover

attorneys’    fees    and    costs     from     Hornbeck    absent   statutory      or

contractual authority to stray from the American Rule. In other

words, for the reasons explained above, Genesis is not entitled to

recover attorneys’ fees and costs from Hornbeck for its defense of

Hornbeck’s claims asserted under the Ship Management Agreements.

     Even if, as originally found, the Master Time Charter is

applicable    in     the    current    fee    contest,      relief   is    nullified

by   the   existence of two prevailing parties on pertinent claims.

See Malin Int’l Ship Repair & Drydock, Inc., 611 F. Supp. at 636.


      New Orleans, Louisiana, this 22nd day of March 2019




                                       ___________________________________
                                       SENIOR UNITED STATES DISTRICT JUDGE




                                         7
